Citation Nr: 0740417	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for small bowel 
obstruction, to include as secondary to an appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
entitlement to service connection for small bowel 
obstruction. The veteran perfected a timely appeal of the 
determination to the Board.

In March 2004, the veteran, accompanied by his accredited 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge in Washington, DC.

This matter was before the Board in March 2004 and was then 
remanded for further development.


FINDINGS OF FACT

1. There is no current small bowel obstruction disability.

2. There is no stomach or bowel disability related to either 
the veteran's appendectomy or to his period of service in 
anyway.


CONCLUSION OF LAW

A small bowel obstruction was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2002 and July 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in July 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in July 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in July 2006, and his claim was readjudicated in July 
2007.  As such, any notice deficiencies related to the rating 
or effective date were subsequently remedied.  Thus, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, two VA 
compensation and pension examination reports, the veteran's 
testimony at his March 2004 Board hearing, and written 
statements from the veteran and his representative.

The Board notes that, at his March 2004 Board hearing, the 
veteran indicated that he received treatment for his small 
bowel obstruction from two private physicians.  The Board 
also notes that, in its July 2004 letter, the RO asked the 
veteran to identify all VA and non-VA health care providers 
that had treated him since service for any abdominal 
problems, including a small bowel obstruction, as well as for 
any residuals of his appendectomy, specially from the VA 
hospital in 1975 and 1993, and from his two private 
physicians.  The July 2004 letter also asked the veteran to 
complete and return an enclosed Authorization and Consent to 
Release Information, for each health care provider so that VA 
could obtain treatment information.  In response, the veteran 
submitted additional records, which included VA records dated 
from December 1978 and from November 1993 to December 1993.  
However, a completed Authorization and Consent to Release 
Information was not received by VA from the veteran.

Thus, there is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a small bowel obstruction.  Specifically, he argues that 
such obstruction is secondary to a scar from an in-service 
appendectomy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, the veteran's service medical records 
indicate that the veteran complained of abdominal pain in 
November 1971.  The veteran underwent an appendectomy in 
January 1972, after complaining of persistent right lower 
quadrant abdominal pain associated with nausea and vomiting.  
Postoperative course was noted to be uneventful, and the 
veteran was discharged afebrile and doing well.  December 
1972 radiographic report indicates a large gas bubble in the 
stomach.

VA medical treatment records dated November to December 1993 
do not reflect any indication of small bowel obstruction or 
complaints of or treatment for bowel problems.  Such records 
contain complaints of and treatment for chest pain, noted in 
November 1993 to be sharp burning pains starting in the low 
substernal region and radiating to the neck and throat.  Such 
records contain diagnoses of probable gastroesophageal reflux 
disease.

The first indication of complaints of or treatment for 
abdominal pain or bowel problems was in June 2002.  June 2002 
VA hospital notes indicate the following: that the veteran 
was admitted with a several day history of nausea, vomiting, 
and diffuse abdominal pain; that x-rays indicated moderate 
distended loops of small bowel with air fluid level 
suggesting small bowel obstruction; that the veteran 
responded to conservative management and, upon discharge, was 
tolerating regular diet and moving bowels, with the pain 
completely resolved; that discharge diagnosis was resolved 
small bowel obstruction; and that the veteran was admitted on 
June 13, 2002 and discharged on June 20, 2002.

VA notes indicate that pain recurred on the right lower 
abdomen in July 2002, occurred three times a week, and 
resolved within two hours.  They also indicate that the 
veteran had regular bowel movements with no blood and no 
vomiting, had one episode of nausea, was on a regular diet, 
had a soft, nondistended abdomen, was slightly tender over 
his appendectomy scar, and had normal active bowel sounds. 

The veteran was afforded a VA examination in July 2003.  The 
VA examiner noted the following: that, on reviewing the 
claims folder, a December 1993 upper gastrointestinal (GI) 
series was essentially normal, which ruled out small bowel 
obstruction at that time; that the veteran was rehospitalized 
in 2002 for recurrent abdominal pain; that x-ray showed 
loosely dilated small bowel; that there were conflicting 
diagnosis in the chart; that either gastroenteritis from 
possible food poisoning or small bowel obstruction could 
produce an x-ray with dilated loops of small bowel and that, 
at that point, the examiner could not differentiate between 
the two; and that a normal upper GI series in 1993 and a 20 
year span between his appendectomy and his admission in 2002 
certainly pointed away from small bowel obstruction.  On 
examination, the abdomen was flat, bowel sounds were present, 
and there were no masses of tenderness.  The veteran was 
diagnosed as having status post appendectomy 1972, 
hospitalization in 1973 [sic] for abdominal pain, with upper 
GI series ruling out small bowel obstruction at that time, 
and hospitalization in the year 2002 for abdominal pain, with 
chart containing alternating diagnoses.

The veteran was afforded another VA examination in September 
2006.  The veteran at that time complained of recurrent 
abdominal fullness and stated that he could recall no current 
diagnosis of abdominal problems and that he had had no 
treatment other than Metamucil, no hospitalization, and no 
nausea or vomiting.  The veteran was noted to have a 
digestive abdomen somewhat distended, a low quadrant 
horizontal appendectomy scar, bowel sounds present with some 
high pitched bowel sounds, and no masses or tenderness.  The 
veteran was diagnosed as having recurrent abdominal fullness.  
The examiner stated that small bowel obstruction was not 
clear at the time, and that, therefore, no opinion could be 
offered.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a small bowel obstruction.

First, the evidence of record does not reflect a chronic 
small bowel obstruction condition.  The only instance of 
small bowel obstruction noted in the medical record was that 
of June 2002, when the veteran was hospitalized for a week 
and discharged with a diagnosis of resolved small bowel 
obstruction.  There has been no indication that, since that 
time or before that time, there has been any small bowel 
obstruction.  Also, on September 2006 VA examination, the 
examiner stated that small bowel obstruction was not clear to 
him at the time.

Second, the record does not reflect any chronic bowel or 
stomach condition related to service.  The Board notes the 
findings on the September 2006 VA examination of a digestive 
abdomen somewhat distended and bowel sounds present with some 
high pitched bowel sounds.  However, there is no competent 
medical evidence of record suggesting any link between the 
veteran's in-service appendectomy and any currently diagnosed 
stomach or bowel condition.  

Finally, the Board notes that the only treatment of record 
since the veteran's April 1973 separation from service for 
any bowel related problems is the VA treatment in June and 
July 2002 related to the veteran's hospitalization for small 
bowel obstruction.

In short, the record does not reflect a current small bowel 
obstruction, a chronic small bowel obstruction disability, or 
that any stomach or bowel disability are related to either 
the veteran's appendectomy or to his period of service in 
anyway.  Accordingly, service connection for a small bowel 
obstruction, including as secondary to an appendectomy scar, 
is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for small bowel 
obstruction, to include as secondary to an appendectomy scar, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


